Name: Decision of the European Central Bank of 7 October 1999 amending the Rules of Procedure of the European Central Bank (ECB/1999/6)
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service
 Date Published: 1999-12-08

 Avis juridique important|31999D0006(01)Decision of the European Central Bank of 7 October 1999 amending the Rules of Procedure of the European Central Bank (ECB/1999/6) Official Journal L 314 , 08/12/1999 P. 0032 - 0033DECISION OF THE EUROPEAN CENTRAL BANKof 7 October 1999amending the Rules of Procedure of the European Central Bank(ECB/1999/6)(1999/810/EC)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Statue of the European System of Central Banks and of the European Central Bank (hereinafter referred to as the "Statute") and in particular to Article 12.3 thereof;Having regard to the proposal of the Executive Board of the European Central Bank (ECB);(1) Whereas, to reinforce the means available for combating fraud and other illegal activities detrimental to the financial interests of the ECB, the ECB is to establish an independent anti-fraud comittee to monitor the activities of the ECB to this end;(2) Whereas, to ensure the effectiveness of the activities of the ECB to this end, the anti-fraud committee needs to be able to carry out its task independently within the organisation of the ECB;(3) Whereas the Rules of Procedure of the European Central Bank, as they stand, do not allow the establishment of an independent anti-fraud committee;(4) Whereas the Rules of Procedure of the European Central Bank, as they stand, only empower the President of the ECB to sign Decisions of the Executive Board of the ECB; whereas in order to ensure flexibility it is necessary to enable members of the Executive Board other than the President to sign the Decisions of the Executive Board of the ECB;(5) Whereas the Rules of Procedure of the European Central Bank need to be amended accordingly,HAS DECIDED AS FOLLOWS:Article 1New Article 9a of the Rules of Procedure of the European Central BankA new Article 9a shall be inserted in the Rules of Procedure of the European Central Bank which shall read as follows: "The Governing Council may decide to establish an independent committee in charge of fraud prevention within the ECB."Article 2Amendment to Article 17 of the Rules of Procedure of the European Central BankArticle 17.4 of the Rules of Procedure of the European Central Bank shall be amended to read as follows: "17.4. ECB decisions and recommendations shall be adopted by the Governing Council or the Executive Board in their respective domain of competence, and shall be signed by the President. ECB Decisions imposing sanctions on third parties shall be signed by the President, the Vice-President or any two other members of the Executive Board. ECB decisions and recommendations shall state the reasons on which they are based. The Recommendations for secondary Community legislation under Article 42 of the Statute shall be adopted by the Governing Council."Article 3Final provisionsThis Decision shall be published in the Official Journal of the European Communities.This Decision shall take effect upon its publication.Done at Frankfurt am Main, 7 October 1999.The President of the ECBWillem F. DUISENBERG